DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 9/27/2022, are acknowledged and entered.  Claims 2 and 10 have been cancelled by Applicant.  Claims 1, 3-9, and 11-16 are pending and under examination.

Status of Rejections Set Forth in the April 27, 2022 Non-Final Office Action
Applicants' arguments pertaining to the 35 U.S.C. 103(a) rejection over Kirson et al., Mun et al., and Benson et al. in view of Bang et al. and Satake et al. have been fully considered but they are not deemed to be persuasive.  Applicants’ arguments are addressed below.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 08/15/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-9, and 11-16 remain rejected under 35 U.S.C. 103(a) as being unpatentable over KIRSON ET AL. (BMC Medical Physics, 2009, vol. 9, no. 1, pages 1-13), MUN ET AL. (Clin. Cancer Res., 2017, vol. 24, no. 2, pages 266-275), and BENSON (Seminars in Oncology Nursing, May 2018, vol. 34, no. 2, pages 137-150) in view of BANG ET AL. (Lancet, 2012, vol. 379, pages 315-321) and SATAKE ET AL. (Molecular and Clinical Oncology, 2017, vol. 7, pages 347-350).
	The claimed “applying an alternating electric field to a target region of the subject, the alternating electric field having a frequency between 100 and 400 kHz” is also known in the art as “Tumor Treating Fields (TTFields)” which Applicants describe as “an effective anti-neoplastic treatment modality delivered via application of low intensity, intermediate frequency, alternating electric fields”. (Specification at [0004].) XELOX is a known chemotherapy regimen comprising oxaliplatin and capecitabine. (Specification at [0003].)
	Kirson et al. teach chemotherapeutic treatment efficacy and sensitivity are increased by adjuvant alternating electric fields (TTFields). (Title.) They teach combining TTFields with chemotherapeutic treatment in vitro, in vivo, and in a pilot clinical trial. (Abstract.) Specifically, they teach exposing human breast carcinoma (MDA-MB-231) and human glioma (U-118) cell lines to TTFields, paclitaxel, doxorubicin, cyclophosphamide, and dacarbazine separately and in combinations.  The efficacy of TTFields-chemotherapy combination in vitro was additive with a tendency to synergism for all drugs and cell lines tested.  (Abstract; Figs. 1 and 2.) Regarding claims 9-16, cancer cells were contacted with a chemotherapeutic agent and alternating electric field was applied at frequencies of 150 kHz (breast cancer cells) or 200 kHz (glioma cells) for 72 hours at an intensity of 1.75 V/cm. (page 2, right column, “Cell cultures” and “TTFields treatment of cultures”.) Regarding claims 1 and 3-8, for in vivo experiments TTFields were applied at an “optimal frequency” of 150 kHz and intensity of 1-2 V/cm.  The animals were treated for 21 days continuously, which meets the limitation “the applying has a duration of at least 72 hours”.  (page 3, left and right columns, “In-vivo experiments”; Fig. 5.) Additionally regarding claims 1 and 3-8, in a pilot clinical trial 10 newly diagnosed patients having GBM received TTFields combined with maintenance Temozolomide.  They received “multiple 4-week courses of continuous NovoTTF-100A treatment” which delivered 200 kHz, 0.7 V/cm fields.  (paragraph bridging pages 3-4; Fig. 6.) They conclude “…TTFields may be used clinically not only as an anti-proliferation agent…but also as effective sensitizers of currently used chemotherapeutic agents”. Chemo/TTFields combinations “are expected to provide the same or even greater therapeutic efficacy with much lower drug concentrations”. (page 11, right column, “Conclusion”.)
	Mun et al. teach the safety and feasibility of TTFields in combination with chemotherapy in advanced pancreatic cancer is currently being studied in an ongoing phase II clinical trial. Specifically, they teach a prospective, nonrandomized study designed to test the safety and efficacy of TTFields (150 kHz) concomitant with gemcitabine alone or nab-paclitaxel plus gemcitabine in patients with advanced pancreatic adenocarcinoma (paragraph bridging pages 270-271.) They teach the safety and preliminary efficacy of TTFields in combination with paclitaxel in patients with recurrent ovarian cancer were studied in a phase II clinical trial.  (paragraph bridging pages 271-272.) They teach a pilot clinical trial was conducted in Europe (NCT00749346) for inoperable stage IIIB and IV squamous and nonsquamous NSCLC patients (N=41) who received pemetrexed (500mg/m2 i.v. q3w) concurrently with TTFields daily, until disease progression. (page 272, right column, first full paragraph.)  They teach the efficacy of TTFields in NSCLC is currently being investigated in a phase III trial (LUNAR, NCT02973789). Patients (N = 512) with squamous or nonsquamous NSCLC are enrolled and stratified by second-line therapy (either PD-1 inhibitor or docetaxel) and histology (squamous vs. nonsquamous).  (Id. at second full paragraph.) They teach the efficacy of TTFields in combination with chemotherapy in malignant pleural mesothelioma is currently being studied in an ongoing phase II clinical trial, STELLAR (NCT02397928). This is a prospective, nonrandomized, open-label study designed to test the safety and efficacy of TTFields (150 kHz) concomitant with pemetrexed and cisplatin or carboplatin in malignant mesothelioma. (page 273, left column, first full paragraph.) They teach in the future TTFields will continue to broaden its scope of use to include new and previously unstudied solid tumors. Currently, preclinical studies investigating the utility of TTFields are underway in the following cancer types: breast, cervical, colorectal, gastric, hepatocellular, melanoma, renal, urinary transitional cell, and small-cell lung cancer. (page 273, left column, second full paragraph.)
	Benson teaches TTFields therapy is non-invasive, and the therapeutic effect is achieved through the regional delivery of low-intensity, intermediate frequency specific (100 to 300 kHz), alternating electric fields to the site of a tumor in the body.  (page 138, left column, first paragraph.) Regarding claims 1, 4-5, 9, and 12-13, Benson teaches for all cancer types the frequency of the alternating electric field of TTFields is 120 kHz, 150 kHz, or 200 kHz. (Figure 2.)  Also see page 146, paragraph bridging left and right columns (“Clinical development is currently underway for brain metastases from lung cancers (150 kHz), non–small cell lung cancer (150 kHz), ovarian cancer (200 kHz), pancreatic cancer (150 kHz), and mesothelioma (150 kHz)”). Regarding claims 6-8, and 14-16, Benson teaches TTFields treatment effect is dose-dependent, where “dose” is equated with the peak-to-peak alternating electric field intensity, which has a minimal threshold value of 1 V/cm. Below this value there is little effect on cancer cell proliferation. (page 146, left column, first paragraph.) It teaches, like Mun et al., that preclinical studies are ongoing in the following cancer types; breast, cervical, colorectal, gastric, hepatocellular, melanoma, renal, urinary transitional cell and small cell lung cancer. (page 146, paragraph bridging left and right columns.) It teaches ongoing research suggests that there are potential complementary or synergistic effects when TTFields are added to chemotherapies or immunotherapies. Localized, regional therapy with TTFields may provide tumor control in combination with therapies having synergistic mechanisms of action without dose-limiting toxicity or compounding any potential adverse effects associated with the systemic treatment. (paragraph bridging pages 146-147.)
	The instant claims differ from the combined teachings of Kirson et al., Mun et al., and Benson only in so far as the references do not disclose administering TTFields in combination with administering oxaliplatin and capecitabine to subjects with gastric cancer.  However, as evidenced by Bang et al. and Satake et al., combination chemotherapy with oxaliplatin and capecitabine was a known, effective treatment for patients with gastric cancer.
	Bang et al. teach administering therapeutically effective doses of oxaliplatin and capecitabine to patients having gastric cancer in a Phase 3, open-label randomized controlled trial.  3 year disease-free survival was 74% (95% CI 69–79) in the chemotherapy and surgery group and 59% (53–64) in the surgery only group.  They teach adjuvant capecitabine plus oxaliplatin treatment after curative D2 gastrectomy should be considered as a treatment option for patients with operable gastric cancer. (Summary.) They teach several phase 2 trials have shown the activity of capecitabine and oxaliplatin in advanced gastric cancer. (page 316, left column, first full paragraph.) They teach patients assigned to the chemotherapy group received eight 3-week cycles of oral capecitabine (1000 mg/m² twice daily on days 1–14 of each cycle) plus intravenous oxaliplatin (130 mg/m² on day 1 of each cycle). (page 316, right column, “Procedures”.)
	Satake et al. teach combination chemotherapy with capecitabine and oxaliplatin for gastric cancer (G‑XELOX) is considered as a potentially promising regimen.  Enrolled metastatic gastric cancer patients received systemic chemotherapy with oxaliplatin 130 mg/m2 on day 1 and capecitabine 2,000 mg/m2/day, b.i.d. for 14 days, repeated every 3 weeks and the response rate and disease control rate were both 67%. (Abstract.)
	The claimed invention combines two known therapies – administration of the chemotherapeutic agents capecitabine and oxaliplatin and application of TTFields to treat gastric cancer in subjects.  One exemplary rationale of obviousness that clearly applies to the claimed invention is the combination of prior art elements according to known methods to yield predictable results.  Another exemplary rationale of obviousness that applies to the claimed invention is the use of a known technique (application of TTFields to subjects having cancer being treated with chemotherapeutic agents) to improve a similar method in the same way, i.e., application of TTFields to subjects having gastric cancer being treated with capecitabine and oxaliplatin.
In the present case, it is well established in the art that applying an alternating electric field to a target region of a subject with cancer at a frequency between 100 and 400 kHz, specifically between 120 kHz and 200 kHz, and a field strength of at least 1 V/cm in combination with standard chemotherapy is clinically effective in treating numerous cancers.  Such is evidenced by the cited prior art of Kirson et al., Mun et al., and Benson. Indeed, such combined treatment was being actively investigated in numerous clinical trials in the treatment of glioblastoma, advanced pancreatic cancer, recurrent ovarian cancer, stage IIIB and IV squamous and nonsquamous NSCLC, and malignant pleural mesothelioma as evidenced by Mun et al.  Additionally, preclinical studies were already ongoing in the following cancer types; breast, cervical, colorectal, gastric, hepatocellular, melanoma, renal, urinary transitional cell and small cell lung cancer at the time the application was filed as evidenced by both Mun et al. and Benson.
As administration of oxaliplatin and capecitabine was a known, clinically effective chemotherapeutic regimen for the treatment of gastric cancer (Bang et al. and Satake et al.), it would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to apply the known technique of applying TTFields to subjects with gastric cancer being treated with oxaliplatin and capecitabine.   A person of ordinary skill in the art would have a reasonable expectation of success because each of these treatment modalities were already known to be clinically effective in treating cancer and the cited prior art expressly teaches that TTFields is used in combination with standard chemotherapy in the treatment of cancer patients.   Indeed, the prior art expressly teaches “…TTFields may be used clinically not only as an anti-proliferation agent…but also as effective sensitizers of currently used chemotherapeutic agents” and chemo/TTFields combinations “are expected to provide the same or even greater therapeutic efficacy with much lower drug concentrations” (Kirson et al.). See also Benson who teaches ongoing research suggests that there are potential complementary or synergistic effects when TTFields are added to chemotherapies or immunotherapies.

Response to Arguments
	Applicant argues:

    PNG
    media_image1.png
    93
    681
    media_image1.png
    Greyscale

In response, the Examiner agrees and submits that what a POSITA would reasonably expect is that combining TTFields with oxaliplatin + capecitabine would be effective in treating gastric cancer in a subject.  Such a reasonable expectation of success as clearly established by the cited prior art is the standard set by the courts for establishing obviousness.
	Applicant asserts that it is an “improper overgeneralization” given the “unpredictability of the field” to expand the teachings of Kirson to all chemotherapeutic agents.  In response, the Examiner submits that those skilled in the art were already expanding the application of TTFields to other chemotherapeutic agents and other cancers as clearly established by the cited prior art.  For example, Kirson teaches applying TTFields in combination with paclitaxel, doxorubicin, and cyclophosphamide in breast cancer cell cultures and TTFields in combination with temozolomide in glioma cell cultures.  Mun et al. teach applying TTFields in combination with gemcitabine alone or nab-paclitaxel plus gemcitabine in patients with advanced pancreatic adenocarcinoma; TTFields in combination with paclitaxel in patients with recurrent ovarian cancer; TTFields in combination with pemetrexed for inoperable stage IIIB and IV squamous and nonsquamous NSCLC patients; and TTFields concomitant with pemetrexed and cisplatin or carboplatin in malignant mesothelioma.  The cited prior art clearly and unequivocally suggests that TTFeilds should be applied in combination with the known chemotherapeutic regimens for any given cancer.  
	Applicant argues:

    PNG
    media_image2.png
    133
    703
    media_image2.png
    Greyscale

In response, the Examiner is not relying on an “obvious to try” rationale because neither application of TTFields to treat cancer nor administration of capecitabine and oxaliplatin to treat gastric cancer were “new technology” at the time the application was filed.  Neither was application of TTFields a “generally approach that seemed to be a promising field of experimentation”.  Rather it was a well-established method of treating cancer when used in combination with known chemotherapeutic regimens.  All Applicant has done is apply this known technique to a different cancer (gastric cancer) in subjects being treated with a chemotherapeutic regimen already being used to treat that cancer (capecitabine and oxaliplatin).
	Applicant argues:

    PNG
    media_image3.png
    220
    690
    media_image3.png
    Greyscale

In response, this attorney argument is not supported by factual evidence and therefore unavailing.  The cited prior art clearly establishes a reasonable expectation of success for the reasons discussed supra.  Applicant has presented not a single shred of factual evidence to the contrary.
	Applicant argues:

    PNG
    media_image4.png
    157
    671
    media_image4.png
    Greyscale

In response, this is precisely the expected result when TTFields are applied in combination with chemotherapy to cancer cells.  See, for example, Figure 1 of Kirson.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038